Citation Nr: 0907986	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder for 
accrued benefits purposes.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant is the widow of the Veteran who had active 
military service from April 1969 to April 1971, from December 
1971 to January 1974, and from February 1974 to May 1977.  He 
died August [redacted], 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006-issued rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In July 2008, the Board remanded 
the case to the RO for additional development.  

In September 2008, the appellant testified at a video-
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing has been added to the claims 
folder.  


FINDINGS OF FACT

1.  During his lifetime, the Veteran alleged two back 
injuries during active military service.  

2.  The Veteran's official personnel file (OPF) reflects that 
his alleged back injuries would likely have occurred prior to 
February 1971.  

3.  A December 1971 re-enlistment examination report reflects 
that the spine was normal. 

4.  During his lifetime, the Veteran did not allege 
continuous back pain since active military service.  

5.  There is evidence of a diagnosis of PTSD based on a non-
combat stressor.   

6.  Credible supporting evidence of a noncombat PTSD stressor 
has not been submitted. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VA supplied the required notice letters to the 
Veteran in December 2004 and in April 2005.  VA supplied the 
appellant the required notice in May 2006.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all available records, to the extent that they are available.  
Because an accrued benefits claim cannot consider evidence 
not of file at the time of death of the Veteran, the 
development available is limited in scope to those records in 
VA's possession.  The claimant was provided a hearing before 
the undersigned Veterans Law Judge.  No further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

In Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) the Court 
held that where the documents are within VA's control, such 
documents should be included in the evidence in the file.  
 
Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits.  This 
change applies to deaths occurring on or after the date of 
enactment, December 16, 2003.





Back Disorder

The Veteran submitted his original service connection claim 
in August 2002.  He claimed service connection for diabetes 
mellitus and chloracne due to Agent Orange, but did not 
mention a back disorder.  In January 2003, he claimed that he 
twice injured his back in active military service.  The first 
injury was while climbing a rope ladder onto a ship during 
maneuvers near Puerto Rico.  He claimed that he fell 
backwards into the mike boat.  He stated in January 2003 that 
a corpsman had checked him over.  His second reported back 
injury was at Subic Bay, Philippine Islands, where he fell 
through a ship's hatch.  While the date of that injury is not 
available, his official personnel file (OPF) reflects that he 
served at Subic Bay in early 1971.  

The Veteran's service treatment records (STRs) do not mention 
either back injury.  Available STRs reflect that he was sound 
prior to entry in 1968 and sound at re-enlistment time in 
December 1971.  

In his January 2003 claim, the Veteran did not allege 
continuous back pain symptoms since either back injury.  He 
attributed his current disorder to the second fall (at Subic 
Bay) and reported constant back pain at the present time, 
stating, "I really believe this injury caused me problems 
down the road in my life as my back hurts all the time.  
Mostly lower back pain."  

In January 2004, a service comrade supplied a notarized 
statement to the effect that he witnessed the Veteran fall 
from a loading net into a mike boat hurting his back.  The 
Veteran' comrade reported having been in the mike boat about 
6 feet from the Veteran at the time.  This incident 
reportedly occurred in late 1969 or early 1970.  

There is no separation examination report of record and 
repeated attempts to locate such record have been 
unsuccessful; however, there is a re-enlistment examination 
report of December 1971.  There is no record of continuity of 
symptoms dating back to active military service.  
Unfortunately, no VA compensation examination was offered the 
Veteran.  Private medical reports document a current low back 
disability.  A July 2000 Indian Path Medical Center magnetic 
resonance imaging (MRI) report shows disc bulging at L5-S1.  
Another private medical record reflects osteoarthritis of the 
spine in August 2000.  

The Veteran died on August [redacted], 2005, before a VA rating 
decision was issued.  Appellant's claim for accrued benefits 
was timely filed in December 2005, within one year of the 
veteran's death in August 2005.  38 C.F.R. § 3.1000(c).  

In September 2008, the appellant testified before the 
undersigned Veterans Law Judge that she found a treatment 
record reflecting that the Veteran received "treatment in 
Guatemala, outside of Panama, and he had a vertebra that was 
ruptured."   She submitted a barely legible copy of a deck 
log that reflects that on February 10, 1970, a person 
suffered a fractured vertebra while undergoing slide for life 
training in the Panama Jungle.  The incident report mentions 
"sick bay USS Guadalcanal, LPH 71."  The report does not 
mention the Veteran by name.  

The appellant submitted official records that reflect that 
the Veteran's assigned ship was at Subic Bay in January 1971.  
The ship departed on February 1, 1971, for the Gulf of 
Tonkin.  His unit participated in Gulf of Tonkin maneuvers in 
February 1971 and operations in contiguous Vietnamese waters 
in October 1972. 

In this case, the bulk of the evidence for service connection 
for a back disorder is negative.  The most persuasive (but 
negative) item of evidence is the December 1971 re-enlistment 
examination report that reflects that the spine was normal at 
that time.  This is persuasive because it appears that both 
alleged back injuries occurred prior to that time.  The 
second most persuasive item is the Veteran's own statement of 
current low back pain.  Significantly, he did not report 
continuity of symptoms dating back to active military 
service.  

While the appellant and the Veteran, during his lifetime, 
believe that the Veteran's back disorder is related to active 
military service, VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandrea v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional); See also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  In 
this case, because the December 1971 reenlistment examination 
report is negative for any back disorder, the Board cannot 
place any weight on the appellant's testimony or the 
Veteran's prior assertions. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a back disorder, for 
accrued benefits purposes, cannot be granted.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The claimed PTSD stressor is a sexual assault.  The Court has 
stressed the necessity of complete development of the 
evidence if a PTSD claim is based on an alleged personal 
assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  
In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III, 5.14(b) (2).  As to 
personal-assault PTSD claims, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities.  M21-1, Part III, 5.14(c).  Further, the 
provisions of subparagraphs (7) and (8) indicate that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor", and 
that "secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes" and 
that "[e]vidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."

In August 2004, a VA clinical psychologist offered a 
diagnosis of PTSD based on a sexual assault that reportedly 
occurred in 1974.  The issue to be resolved is whether there 
is credible supporting evidence of the sexual assault.  This 
question is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

During the August 2004 VA psychological evaluation, the 
veteran contended that a sexual assault occurred off-base at 
an apartment in Savannah, Georgia.  He reported that he was 
invited there by a service comrade.  Three other men, all 
Marines, were there when he arrived.  He reported that they 
overpowered him and sexually assaulted him there.  

In February 2005, the Veteran reported that he could not 
remember the names of any others involved.  There are no 
official records describing the stressful incident in 
question.  However, VA recognizes that due to the extremely 
personal and sensitive nature of such incidents, many are not 
officially reported.  Under such circumstances, alternative 
forms of evidence must be considered.

Alternative forms of evidence in the claims files at the date 
of the Veteran's death on August [redacted], 2005, includes 
additional facts and details, which were received in April 
2005.  These include the Veteran's narrative to the effect 
that he was hand-picked for drill instructor school in June 
1975.  He was doing a good job in drill instructor school 
when, "all my problems started."  He reported having three 
times gone absent without leave because of family problems.   

The claims files do not reflect that a behavior change 
occurred around the time of the alleged stressor, reported as 
1974.  As noted above, such behavior change might indicate 
the incurrence of an in-service stressor.  In contrast to a 
possible behavior change in 1974, the Veteran reported that 
he was hand-picked for drill instructor school in June 1975.  
This suggests satisfactory, if not exemplary, performance up 
to that date.  Moreover, he clearly reported that it was 
after he had family problems in 1975, that "all his problems 
started."  He further reported that his absence without 
leave was for family matters.  His service personnel record 
reflects that his first period of unauthorized absence 
occurred in October 1975 and was precipitated by concern for 
his ailing mother.  Thus, the facts do not suggest that a 
precipitating event occurred in 1974 that caused a change in 
behavior or performance.

In September 2008, the appellant testified that the Veteran 
had several PTSD stressors, among them a rifle-range incident 
in 1969 involving a self-inflicted gunshot wound of another 
person, a sexual assault, and dangerous missions in Vietnam.  
While these might be considered stressors, the PTSD diagnosis 
is based on the claimed sexual assault only.  Thus, further 
analysis of the non-sexual assault stressors is not 
necessary.  The diagnosis of PTSD due to sexual assault in 
Georgia rules out the possibility that an alleged combat 
event in Vietnam might have caused PTSD, or that the 
corroborated rifle range incident caused PTSD. 

While the appellant feels that the Veteran's PTSD is due to 
active military service, her opinion may not be used to 
supply evidence involving a question that requires medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
The appellant's opinion in this matter is of little value 
because the determination involves a question that only 
medical experts may address.  That is, which stressor caused 
PTSD.  

A diagnosis of PTSD was in the veteran's claims file at the 
time of his death.  Because the diagnosis is based on a 
claimed in-service sexual assault, it serves as at least some 
corroboration of a claimed in-service stressor.  Patton, 
supra.  Missing, however, is any other supporting evidence 
that the claimed stressor occurred.  The seeming sharp 
decline in job performance during active service did not 
occur at the time of the alleged sexual assault.  Rather, it 
occurred later and coincides with the Veteran's reported 
family issues.  Thus, service connection for PTSD cannot be 
established based on the evidence actually in the veteran's 
file on the date of death.   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Absent any proof that on the date of the 
veteran's death VA possessed credible supporting evidence of 
the alleged PTSD stressor, service connection for PTSD for 
accrued benefits purposes cannot be granted.  


ORDER

Service connection for a back disorder, for purposes of 
accrued benefits, is denied.

Service connection for PTSD, for purposes of accrued 
benefits, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


